Amley v Amley (2019 NY Slip Op 01380)





Amley v Amley


2019 NY Slip Op 01380


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Richter, J.P., Gische, Kern, Moulton, JJ.


8722 307907/13

[*1]Edward A. Amley, Jr., Plaintiff-Appellant,
vXiXi Yin Amley, Defendant-Respondent.


Edward A. Amley, Jr., appellant pro se.
Xixi Yin Amley, respondent pro se.

Order, Supreme Court, New York County (Laura E. Drager, J.), entered on or about October 27, 2016, which, after a trial, awarded the respondent mother sole custody of the parties' daughter, unanimously affirmed, without costs.
We defer to the trial court, which heard the testimony of both parties and other witnesses, evaluated the witnesses' credibility, and determined that the totality of the circumstances warranted granting the mother sole custody, as in the child's best interests, which is the paramount concern in making any custody determination (Eschbach v Eschbach , 56 NY2d 167, 171—172 [1982]). Relevant to the court's determination was the disclosure by the daughter's guardian ad litem (GAL) that the father had not seen his daughter since March 2016 due to his refusal to satisfy the court's precondition that he allow GAL to meet his girlfriend, an indication that he apparently cares more about his own needs than those of his child (see Friederwitzer v Friederwitzer , 55 NY2d 89, 96 [1982]).
The court correctly set aside the parties' stipulations, which appear to have allocated arenas of decision-making to each parent, because the stipulations required cooperation and coordination between the parents, which the court correctly found impeded by intense animosity at this juncture.
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK